[a1072020formixysincentiv001.jpg]
IXYS CORPORATION [20__] EQUITY INCENTIVE PLAN RESTRICTED STOCK UNIT AWARD
AGREEMENT (Tier II) Littelfuse, Inc. (the “Company”) hereby grants to [Name]
(the “Grantee”), a Participant in the IXYS Corporation [20__] Equity Incentive
Plan, as amended from time-to-time (the “Plan”), a Restricted Stock Unit Award
(the “Award”) for units representing shares of common stock of the Company
(“Restricted Stock Units” or “RSUs”), subject to the terms and conditions as
described herein. This agreement to grant Restricted Stock Units (the “Award
Agreement”), is effective as of [Date] (the “Grant Date”). RECITALS A. The Board
of Directors of the Company (the “Board”) maintains the IXYS Corporation [20__]
Equity Incentive Plan as an incentive to attract, retain and motivate highly
qualified individuals. B. The Board has delegated its authority to administer
the Plan to the Compensation Committee of the Board, or its delegate (the
“Committee”). C. The Committee has approved the granting of Restricted Stock
Units to the Grantee pursuant to the Plan to provide an incentive to the Grantee
to focus on the long-term growth of the Company and its subsidiaries. D. To the
extent not specifically defined herein, all capitalized terms used in this Award
Agreement shall have the meaning set forth in the Plan. If there is any
discrepancy between the Award Agreement and the Plan, the Plan will always
govern. In consideration of the mutual covenants and conditions hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Grantee agree as follows:
1. Grant of Restricted Stock Units. The Company hereby grants to the Grantee a
Restricted Stock Unit Award, described below, subject to the terms and
conditions in this Award Agreement. This Award is granted pursuant to the Plan
and its terms are incorporated by reference. Award Type Grant Date Number of
RSUs Restricted Stock Units [date] [number] 2. Vesting of Restricted Stock
Units. Subject to the provisions of Section 3, the RSUs will vest (in whole
shares, rounded down) in accordance with the schedule below: Installment Vesting
Date Applicable to Installment 33 1/3% 1st anniversary of Grant Date 33 1/3% 2nd
anniversary of Grant Date 33 1/3% 3rd anniversary of Grant Date



--------------------------------------------------------------------------------



 
[a1072020formixysincentiv002.jpg]
3. Termination of Employment or Service. a. General. Except as otherwise set
forth in Sections 3 b., 3c. and 3d. below, if the Grantee terminates all
employment and service with the Company and its subsidiaries for any reason
(including upon a termination for Cause), any RSU that is not vested under the
schedule in Section 2 is forfeited as of the date of the Grantee’s termination
of employment and service. b. Retirement. If the Grantee retires from all
employment and service with the Company and its subsidiaries after reaching age
62 and completing 5 years of continuous service (including prior service with
IXYS Corporation) and is determined to be in good standing at the time of the
retirement, the unvested portion of the RSU shall vest pro-rata, based on the
Grantee’s continuous employment and service with the Company or any of its
subsidiaries completed from the Grant Date to the date of retirement (rounded
down to the nearest whole number so that no fractional shares will vest). c.
Death or Disability. If the Grantee terminates all employment and service with
the Company and its subsidiaries as a result of death or Disability, the
unvested portion of the RSU shall vest pro-rata, based on the Grantee’s
continuous employment and service with the Company or any of its subsidiaries
(including prior service with IXYS Corporation) completed from the Grant Date to
the date of termination (rounded down to the nearest whole number so that no
fractional shares will vest). d. Change in Control. In the event the Company or
any of its subsidiaries terminates the Grantee’s employment and service with the
Company and its subsidiaries without Cause within two years following a Change
in Control, then the unvested portion of the RSU shall become immediately
vested. The existence of Cause or good standing will be determined in the sole
discretion of the Chief Legal Officer of the Company (or, in the case of an RSU
held by such officer, the Chief Executive Officer of the Company). Also, the
Committee may, in its sole discretion, choose to accelerate the vesting of the
Award in special circumstances. 4. Defined Terms. As used in this Award
Agreement, the following terms have the following meanings: “Disability” means,
unless otherwise provided in an employment, change of control or similar
agreement in effect between the Grantee and the Company or one of its
subsidiaries, the Grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering employees of the Company or
one of its subsidiaries. 2



--------------------------------------------------------------------------------



 
[a1072020formixysincentiv003.jpg]
“Change in Control” means the first of the following events to occur: a) The
acquisition by any one person or more than one person acting as a group (within
the meaning of Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other than the
Company, any subsidiary, or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, (a “Person”) of any of
stock of the Company that, together with stock held by such Person, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company. For purposes of this Paragraph (a), the following acquisitions
shall not constitute a Change in Control: (i) the acquisition of additional
stock by a Person who is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, (ii) any
acquisition in which the Company does not remain outstanding thereafter, and
(iii) any acquisition pursuant to a transaction which complies with Paragraph
(c) below. An increase in the percentage of stock owned by any one Person as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
Paragraph; b) The replacement of individuals who constitute a majority of the
Board of Directors of the Company, during any twelve (12) month period, by
directors whose appointment or election is not endorsed by a majority of the
Board of Directors of the Company before the date of the appointment or
election, provided that, if the Company is not the relevant corporation for
which no other corporation is a majority shareholder for purposes of Treasury
Regulation Section 1.409A-3(i)(5)(iv)(A)(2), this Paragraph (b) shall be applied
instead with respect to the members of the board of the directors of such
relevant corporation for which no other corporation is a majority shareholder;
c) The acquisition by any one person or more than one person acting as a group
(within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), other
than the Company, a subsidiary or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, during the 12-month
period ending on the date of the most recent acquisition by such by such person
or persons, of ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company. For purposes of this Paragraph
(c), the following acquisitions shall not constitute a Change in Control: (i)
the acquisition of additional control by a person or more than one person acting
as a group who are considered to effectively control the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi), and (ii) any
acquisition pursuant to a transaction which complies with Paragraph (a); or d)
The acquisition by any individual person or more than one person acting as a
group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), other than a transfer to a related person within the
meaning of Treasury Regulation Section 1.409A- 3(i)(5)(vii)(B), during the
12-month period ending on the date of the most recent acquisition by such by
such person or persons, of assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition(s). For
purposes of this Paragraph (d), “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. 3



--------------------------------------------------------------------------------



 
[a1072020formixysincentiv004.jpg]
The above definition of “Change in Control” shall be interpreted by the Board of
Directors of the Company, in good faith, to apply in a similar manner to
transactions involving partnerships and partnership interests, and to comply
with Code Section 409A. Reorganization: If the Company is part of any
reorganization involving merger, consolidation, acquisition of the stock or
acquisition of the assets of the Company, the Committee, in its discretion, may
decide that: a) any portion of the Award Agreement shall pertain to and apply,
with appropriate adjustment as determined by the Committee, to the securities of
the resulting corporation; and/or b) any portion of the Award Agreement on which
restrictions have not yet lapsed shall become immediately fully vested,
nonforfeitable and payable. 5. Delivery of Stock. As soon as reasonably
practicable following each vesting date, the vested RSUs shall be converted into
Stock, or the equivalent value in cash, and delivered to the Grantee, pursuant
to Section 8.4 of the Plan; provided, such Stock or equivalent in cash shall be
delivered to the Grantee no later than 60 days following the applicable vesting
date. Fractional shares will not be paid. 6. Responsibility for Taxes and
Withholding. The Grantee acknowledges that, regardless of any action the Company
or its subsidiary employing the Grantee (the “Employer”) takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account, or other tax-related items related to the Grantee’s
participation in the Plan and legally applicable to the Grantee (the
“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or the Employer. The Grantee further acknowledges that the
Company and/or the Employer: (i) make no representations or undertakings
regarding the treatment of any Tax- Related Items in connection with any aspect
of the RSUs, including the grant of the RSUs, the vesting of RSUs, the
conversion of the RSUs into Stock or the receipt of an equivalent cash payment,
the subsequent sale of any Stock acquired at vesting and the receipt of any
dividends and/or dividend equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Prior to any relevant taxable
or tax withholding event, as applicable, the Grantee shall pay, or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, pursuant to Section 11 of the Plan, if
permissible under local law and subject to any restrictions provided by the
Committee prior to the vesting of the RSUs, the Grantee authorizes the Company
or the Employer, or their respective agents, to withhold whole shares of Stock
to be issued upon vesting/settlement of the RSUs equal to all applicable
Tax-Related Items, rounded down to the nearest whole share (“net settlement”).
Alternatively, or in addition, subject to any restrictions provided by the
Committee prior to the vesting of the RSUs, the Grantee authorizes the Company
and/or the Employer, or their respective agents, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following: (i)
withholding from the Grantee’s wages or other cash compensation payable to the 4



--------------------------------------------------------------------------------



 
[a1072020formixysincentiv005.jpg]
Grantee by the Company and/or the Employer; (ii) withholding from proceeds of
the sale of shares of Stock acquired upon vesting/settlement of the RSUs either
through a voluntary sale or through a mandatory sale arranged by the Company (on
the Grantee’s behalf pursuant to this authorization); or (iii) personal check or
other cash equivalent acceptable to the Company or the Employer (as applicable).
Depending on the withholding method, the Company or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or such greater amounts not to exceed the maximum statutory
rate necessary, in the applicable jurisdiction, to satisfy federal, state, and
local withholding tax requirements (but only if withholding at a rate greater
than the minimum statutory rate will not result in adverse financial accounting
consequences). In the event that the Company or the Employer withholds an amount
for Tax-Related Items that exceeds the maximum withholding amount under
applicable law, the Grantee shall receive a refund of such over-withheld amount
in cash and shall have no entitlement to an equivalent amount in Stock. If the
obligation for Tax-Related Items is satisfied by withholding a number of shares
of Stock as described herein, for tax purposes, the Grantee shall be deemed to
have been issued the full number of shares of Stock subject to the Award,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of the Grantee’s
participation in the Plan. Finally, the Grantee shall pay to the Company or to
the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to withhold or account for as a result of the Grantee’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver shares or the proceeds of
the sale of shares of Stock if the Grantee fails to comply with his or her
obligation in connection with the Tax-Related Items. 7. Transferability. The
RSUs are not transferable other than: (a) by will or by the laws of descent and
distribution; (b) pursuant to a domestic relations order; or (c) to members of
the Grantee’s immediate family, to trusts solely for the benefit of such
immediate family members or to partnerships in which family members and/or
trusts are the only partners, all as provided under the terms of the Plan. After
any such transfer, the transferred RSUs shall remain subject to the terms of the
Plan. 8. Adjustment of Shares. In the event of any transaction described in
Section 4.3 of the Plan, the terms of this Award may be adjusted as set forth in
Section 4.3 of the Plan. 9. Shareholder Rights. The grant of RSUs does not
confer on the Grantee any rights as a shareholder or any contractual or other
rights of service or employment with the Company or its subsidiaries. The
Grantee will not have shareholder rights with respect to any shares of Stock
subject to an RSU until the RSU is vested and shares of Stock are delivered to
the Grantee. No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to such date, except as provided under
the Plan. 5



--------------------------------------------------------------------------------



 
[a1072020formixysincentiv006.jpg]
10. Data Privacy. In order to perform its requirements under the Plan, the
Company or one or more of its subsidiaries may process sensitive personal data
about the Grantee. Such data includes but is not limited to the information
provided in this Award package and any changes thereto, other appropriate
personal and financial data about the Grantee, and information about the
Grantee’s participation in the Plan and RSUs exercised under the Plan from time
to time. By accepting this Award Agreement, the Grantee hereby gives consent to
the Company and its subsidiaries to hold, process, use and transfer any personal
data outside the country in which the Grantee is employed and to the United
States, and vice-versa. The legal persons for whom the personal data is intended
includes the Company and any of its subsidiaries, the outside plan administrator
as selected by the Company from time to time, and any other person that the
Company may find appropriate in its administration of the Plan. The Grantee may
review and correct any personal data by contacting the local Human Resources
Representative. The Grantee understands that the transfer of the information
outlined herein is important to the administration of the Plan and failure to
consent to the transmission of such information may limit or prohibit
participation in the Plan. 11. Appendix. Notwithstanding any provisions in this
Award Agreement, the grant of the RSUs shall be subject to any special terms and
conditions set forth in any appendix (or any appendices) to this Award Agreement
for the Grantee's country (the "Appendix"). Moreover, if the Grantee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Appendix constitutes part of this Award Agreement. 12. Electronic
Delivery. The Company may, in its sole discretion, decide to deliver any
documents related to the RSU or other awards granted to the Grantee under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an online
or electronic system established and maintained by the Company or a third party
designated by the Company. 13. Severability. If one or more of the provisions in
this Award Agreement shall be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan. 14. Amendments. Except as otherwise provided in Section 15, this Award
Agreement may be amended only by a written agreement executed by the Company and
the Grantee. 15. Section 409A. The RSUs are intended to comply with the
requirements of Section 409A. The Plan and this Award Agreement shall be
administered and interpreted in a manner consistent with this intent. If the
Company determines that the RSUs fail to comply with the requirements of Section
409A, the Company may, at the Company’s sole discretion, and without the
Grantee’s consent, amend this Award Agreement to cause the RSUs to comply with
Section 409A. Any payments under this Award shall be treated as separate
payments for purposes of Section 409A. For purposes of determining timing of
payments, any references to retirement, resignation, or termination of
employment or service shall mean a “separation of service” as defined in Section
409A, and any payment to a “specified employee” within the meaning of 6



--------------------------------------------------------------------------------



 
[a1072020formixysincentiv007.jpg]
Section 409A made on account of a separation from service shall be subject to a
6-month specified employee delay to the extent required by Treasury Regulations
Section 1.409A- 1(c)(3)(v) and shall not be paid until six months after the date
of such separation from service, and any amount of such payment that would
otherwise be payable during such six month period shall be paid at the end of
such period. 16. Governing Law. This Award Agreement shall be construed under
the laws of the State of Delaware. IN WITNESS WHEREOF, the Company has caused
this Award Agreement to be executed in its name and on its behalf, as of the
Grant Date. LITTELFUSE, INC. By:_______________________
Name:____________________ Title:_____________________ 7



--------------------------------------------------------------------------------



 